Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
T. MICHAEL CARTER                                  GREGORY F. ZOELLER
Scottsburg, Indiana                                Attorney General of Indiana

                                                   JUSTIN F. ROEBEL
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Jan 30 2013, 9:45 am

                              IN THE                                                 CLERK
                    COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JILL R. KINCER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )       No. 36A01-1207-CR-324
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                      APPEAL FROM THE JACKSON CIRCUIT COURT
                          The Honorable William E. Vance, Judge
                              Cause No. 36C01-1012-FD-416


                                        January 30, 2013
             MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
          Jill Kincer (“Kincer”) appeals the Jackson Circuit Court’s revocation of her

probation.       Kincer argues that the State failed to prove by a preponderance of the

evidence that she was advised that as a condition of probation she was not to commit any

other criminal offense.

          We affirm.

                                     Facts and Procedural History

          On April 29, 2011, in a case prior to that before us, Kincer was convicted of Class

A misdemeanor driving while suspended in Jackson Superior Court. The court sentenced

her to serve six months suspended to probation, which began on May 13, 2011.

          On May 27, 2011, Kincer pleaded guilty in Jackson Circuit Court in the instant

case to Class A misdemeanor possession of a controlled substance and Class A

misdemeanor driving while suspended with a prior conviction. The Jackson Circuit

Court ordered her to serve concurrent terms of one year for each conviction, but

suspended the entire sentence to supervised probation. Her probation in this case was not

to begin until Kincer had completed her probation ordered by the Jackson Superior Court

for the prior driving while suspended conviction.

          On September 27, 2011, the State filed a petition to revoke Kincer’s probation in

this case after she was charged with theft.1 Specifically, the State alleged that Kincer

stole over $1000 worth of merchandise from the J.C. Penney store in Seymour, Indiana.

          After a fact finding hearing was held on June 18, 2012, the Jackson Circuit Court

issued an order revoking Kincer’s probation. The court ordered Kincer to serve the

1
    The State also filed a petition to revoke Kincer’s probation in the Jackson Superior Court case.
                                                       2
remaining 357 days of her sentence executed in the Jackson County Jail. Kincer now

appeals.

                                Discussion and Decision

      Kincer argues that the Jackson Circuit Court abused its discretion when it revoked

her probation because the “State failed to present any evidence that [she] was placed on

probation and given a written statement specifying the conditions of probation as required

by I.C. 35-38-2-2.3(b).” Appellant’s Br. at 6. The trial court’s decision whether to

revoke probation is reviewed for an abuse of discretion. Rosa v. State, 832 N.E.2d 1119,

1121 (Ind. Ct. App. 2005). “An abuse of discretion occurs if the decision is against the

logic and effect of the facts and circumstances before the court.” Id. Under Indiana Code

section 35-38-2-3(a), a court may revoke probation if a person violates a condition of

probation during the probationary period. In addition, under Indiana Code section 35-38-

2-l(b), the court may revoke probation if a probationer commits any additional crime.

      Kincer had not yet begun serving her probation in this case when she was charged

with the J.C. Penney theft. Indiana Code section 35-38-2-3(h) provides that a trial court

may revoke probation “[i]f the court finds that the person has violated a condition at any

time before termination of the period[.]” (emphasis added). Our courts have interpreted

this statute to mean that probation may be revoked even before it begins. Hardy v. State,

975 N.E.2d 833, 838 (citing Ashley v. State, 717 N.E.2d 927, 928 (Ind. Ct. App. 1999));

see also Rosa, 832 N.E.2d at 1122 (“Because a defendant’s probationary period begins

immediately after sentencing and ends at the conclusion of the probationary period, . . .

the Wabash Circuit Court did not abuse its discretion when it revoked Rosa’s probation.”).

                                            3
       Kincer also argues that the State “failed to submit any evidence to the court that

[she] had been given the written statement in this case and cause number specifying the

conditions of her probation.” Appellant’s Br. at 7. Indiana Code section 35-38-2-2.3

provides that a person placed on probation “shall be given a written statement

specifying . . . the conditions of probation[.]”

       Kincer had not been given a written statement of the conditions of her probation

from the probation officer in this case. However, in her plea agreement, she did agree

that the standard terms of probation would apply, and her plea agreement also listed

other terms of probation such as attending a drug and alcohol abuse program and

performing community service. Appellant’s App. p. 14. But as to violation of law while

on probation,

       [i]t is not necessary to advise a defendant to avoid committing an additional
       crime as a condition of probation because such a condition is automatically
       included by operation of law without specific provision to that effect.
       Therefore, any error in the trial court’s failure to provide the defendant with
       a statement of the conditions of his probation is harmless where the trial
       court revokes probation for the commission of an additional crime. The
       trial court may revoke probation for the mere commission of a criminal
       offense during the probationary period which the State has properly
       established by a preponderance of the evidence.

Wilburn v. State, 671 N.E.2d 143, 147 (Ind. Ct. App. 1996), trans. denied (internal

citations omitted); see also Ind. Code § 35-38-2-1(b)(2) (“The court may . . . terminate

the probation . . . at any time. If the person commits an additional crime, the court may

revoke the probation.”).

       Kincer does not challenge the trial court’s implicit determination that the State

proved by a preponderance of the evidence that she committed the J.C. Penney theft.

                                               4
Because commission of a criminal offense is sufficient to revoke probation by operation

of law, we conclude that the trial court acted within its discretion when it revoked

Kincer’s probation and ordered her to serve her previously suspended sentence in the

Jackson County Jail.

      Affirmed.

KIRSCH, J., and CRONE, J., concur.




                                          5